904 F.2d 44
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.UNITED STATES, C. William Verity, Secretary of Commerce, JanMares, Deputy Assistant Secretary for ImportAdministration, and William Von Raab,Commissioner of Customs, Petitioners,v.INDUSTRIAL QUIMICA DEL NALON, S.A., as successor toAsturquimica, S.A., Respondent.
Misc. No. 280.
United States Court of Appeals, Federal Circuit.
April 4, 1990.

Before ARCHER, Circuit Judge, and BALDWIN and BENNETT, Senior Circuit Judges.
ORDER
ARCHER, Circuit Judge.


1
Upon consideration of the United States' petition for permission to appeal the Court of International Trade's October 21, 1989 order, as amended on March 13, 1990,

IT IS ORDERED THAT:

2
The petition is denied.